       Case 3:09-cr-00019-BAJ-EWD        Document 362    11/13/20 Page 1 of 6




                      UNITED STATES DISTRICT COURT

                      MIDDLE DISTRICT OF LOUISIANA


 UNITED STATES OF AMERICA                                     CRIMINAL ACTION

 VERSUS

 RLS AR ABDUL AZIZ                                         NO. 09-00019-BAJ-EWD

                                       ORDER

      Before the Court are Defendant’s various pro se motions, styled (1) Motion to

Reconsider Motion to Correct the Record Pursuant to F.R.Civ.P. 59(e) (Doc.

343); (2) Emergency Motion (Doc. 352); (3) Clarification Of Ruling And Order

As To A C.O.A. (Doc. 356), which the Court construes as a motion for certificate of

appealability (“COA”); (4) Notice (Doc. 357); (5) Motion to Recuse U.S. District

Judge Brian A. Jackson (Doc. 358); and (6) Motion For Permission To Appeal

In Forma Pauperis (Doc. 361). In one way or another, each motion seeks

reconsideration of the Court’s prior rulings.

 I.   DISCUSSION

      A. Motions To Correct The Record (Docs. 343, 357)

      Defendant’s Motion to Reconsider Motion to Correct the Record Pursuant to

F.R.Civ.P. 59(e) (Doc. 343), and Notice (Doc. 357), each seek reconsideration of the

Court’s April 18, 2019 Order, which determined that Petitioner failed to prove that

his arrest date was one day earlier than the date currently reflected in the record—

i.e., February 26, 2009, as opposed to February 27, 2009. (See Doc. 341). In support of

his request, Defendant attaches a transcript of his original sentencing hearing,
        Case 3:09-cr-00019-BAJ-EWD           Document 362      11/13/20 Page 2 of 6




wherein the Honorable Judge Frank J. Polozola ordered that Defendant’s

presentence investigation report be amended to reflect that Defendant was arrested

on February 26, 2009. (See Doc. 233 at 3-4).

       The transcript of Defendant’s sentencing hearing clearly shows that the

sentencing Judge ordered the record amended to reflect that Defendant was arrested

on February 26, 2009. (See Doc. 233 at 3-4). Defendant has shown an obvious clerical

error, and Defendant’s renewed request to correct the record is granted under Federal

Rule of Criminal Procedure 36.1 Henceforth, Defendant’s record shall reflect an arrest

date of February 26, 2009.

       B. Motion To Reconsider The Court’s Rulings Denying Defendant’s
          Motion To Vacate His Conviction And Sentence (Doc. 352)

       Defendant contends that his conviction and sentence must be vacated because

each was obtained through a fraud perpetrated by the U.S. Attorney’s Office and

Defense Counsel. The Court has rejected this argument twice—by Orders dated

May 17, 2019 and April 23, 2020. (Docs. 344, 351).2 Defendant’s Emergency Motion



1Defendant seeks relief under Federal Rule of Civil Procedure 59(e). The civil rules do not
apply in criminal proceedings. United States v. Rico, 797 F. App'x 176 (5th Cir. 2020) (citing
United States v. O'Keefe, 169 F.3d 281, 289 (5th Cir. 1999)). Accordingly, Defendant’s
renewed request to correct the record is considered under Federal Rule of Criminal Procedure
36, which allows the Court “at any time [to] correct a clerical error in a judgment, order, or
other part of the record, or correct an error in the record arising from oversight or omission.”
Fed. R. Crim. P. 36.

2 Defendant originally raised his fraud claims by two separate motions for relief from
judgment pursuant to Federal Rule of Civil Procedure 60. (See Docs. 336, 346). The Court
rejected Defendant’s arguments on their merits by orders dated May 17, 2019 and April 23,
2020, respectively. (Docs. 344, 351). As will be explained below, this approach was incorrect
                                               2
       Case 3:09-cr-00019-BAJ-EWD         Document 362     11/13/20 Page 3 of 6




seeks reconsideration of these prior Orders under Federal Rule of Civil Procedure

60(b)(6). (Doc. 352 at 4).

       Defendant’s Emergency Motion will be denied. First, the Civil Rules do not

apply in criminal proceedings. United States v. Rico, 797 F. App'x 176 (5th Cir. 2020)

(citing United States v. O'Keefe, 169 F.3d 281, 289 (5th Cir. 1999)). Second,

Defendant’s Emergency Motion challenges his conviction and sentence on grounds

that he could have raised in his prior 28 U.S.C. § 2255 motion. As such, Defendant’s

Emergency Motion is an unauthorized successive Section 2255 motion, which the

court lacks jurisdiction to consider. See 28 U.S.C. § 2244(b)(3)(A); § 2255(h); Rico,

797 F. App'x 176 (citing Gonzalez v. Crosby, 545 U.S. 524, 531–32 (2005); United

States v. Key, 205 F.3d 773, 774 (5th Cir. 2000)).

       C. Motions For COA And Leave To Appeal In Forma Pauperis
          (Docs. 356, 361)

       Next, Defendant seeks a COA to appeal the Court’s Orders denying his motions

for relief from judgment due to an alleged fraud on the Court. (Doc. 356). As explained

above, the Court construes these motions collectively as an unauthorized successive

Section 2255 motion, over which the Court lacks jurisdiction. Reasonable jurists




because the Civil Rules do not apply to these proceedings, and because Defendant’s attempt
to challenge his conviction and sentence must be considered an unauthorized successive
Section 2255 motion. Rico, 797 F. App'x 176. Accordingly, the Court VACATES its May 17,
2019 Order (Doc. 344) and April 23, 2020 Order (Doc. 352) to the extent these Orders are
inconsistent with this Order, and replaces them with this Order. The result is the same:
Defendant’s motions (Docs. 336, 346) are DENIED.

                                            3
       Case 3:09-cr-00019-BAJ-EWD        Document 362      11/13/20 Page 4 of 6




would not debate the denial of Defendant’s successive Section 2255 motion or the

correctness of the Court’s substantive ruling. Accordingly, Defendant’s request for a

COA (Doc. 356) is denied. See Pippin v. Dretke, 434 F.3d 782, 787 (5th Cir. 2005).

Likewise, Defendant’s request to proceed on appeal in forma pauperis (Doc. 361) is

denied.

      D. Motion To Recuse

       Finally, Defendant moves to recuse the undersigned from all future

proceedings, or, in the alternative, to refer Defendant’s case to a three-judge panel.

(Doc. 358). The sole basis for recusal is the Court’s rejection of Defendant’s claim that

his conviction resulted from a fraud confected by the U.S. Attorney’s Office and

Defense Counsel. (See id.).

      Under 28 U.S.C. § 455(a), grounds for a judge to disqualify himself arise

whenever his impartiality might reasonably be questioned. O'Keefe, 169 F.3d at 289.

“[I]n a proper case, the judge may be obliged to disqualify himself retroactively and

to vacate any orders entered during the time that a reasonable person would harbor

doubts about the judge's impartiality.” Id. However,

      absent a factual showing of a reasonable basis for questioning his or her
      impartiality, or allegations of facts establishing other disqualifying
      circumstances, a judge should participate in cases assigned. Conclusory
      statements are of no effect. Nor are counsel's unsupported beliefs and
      assumptions. Frivolous and improperly based suggestions that a judge
      recuse should be firmly declined.

Maier v. Orr, 758 F.2d 1578, 1583 (Fed. Cir. 1985).


                                           4
       Case 3:09-cr-00019-BAJ-EWD      Document 362     11/13/20 Page 5 of 6




      Here, Defendant’s only basis for recusal is the Court’s failure to vacate his

conviction and sentence due to the alleged fraud on the Court. However, as explained,

the Court lacks jurisdiction to even entertain Defendant’s claim because it is an

unauthorized successive Section 2255 motion. As such, Defendant’s suggestions of

impartiality are frivolous and improperly based, and Defendant’s Motion To Recuse

(Doc. 358) is denied.

II.   CONCLUSION

      Accordingly,

      IT IS ORDERED that Defendant’s Motion to Reconsider Motion to Correct

the Record Pursuant to F.R.Civ.P. 59(e) (Doc. 343), and Notice (Doc. 357), be and are

hereby GRANTED. Henceforth, Defendant’s record shall reflect an arrest date of

February 26, 2009.

      IT IS FURTHER ORDERED that Defendant’s Emergency Motion (Doc. 352)

be and is hereby DENIED as an unauthorized successive Section 2255 motion.

      IT IS FURTHER ORDERED that Defendant’s Motion For Certificate of

Appealability (Doc. 356) and Motion For Leave To Appeal In Forma Pauperis (Doc.

361) be and are hereby DENIED.

      IT IS FURTHER ORDERED that Defendant’s Motion To Recuse (Doc. 358)

be and is hereby DENIED.

      IT IS ORDERED that the Court’s May 17, 2019 and April 23, 2020 Orders

(Docs. 344, 351) are VACATED and REPLACED by this Order, to the extent those

                                         5
       Case 3:09-cr-00019-BAJ-EWD      Document 362   11/13/20 Page 6 of 6




Orders are inconsistent with this Order.


                          Baton Rouge, Louisiana, this 13th day of November, 2020




                                      ______________________________________
                                      JUDGE BRIAN A. JACKSON
                                      UNITED STATES DISTRICT COURT
                                      MIDDLE DISTRICT OF LOUISIANA




                                           6
